Exhibit 10.44 CAMERON INTERNATIONAL CORPORATION INCENTIVE STOCK OPTION AGREEMENT Effective Date:[], 2013 1.Purpose.As an additional incentive and inducement to you to remain in the employment of Cameron International Corporation (the “Company”) or one of its direct or indirect subsidiaries or affiliate (“Subsidiary”) and to acquire an ownership position in the Company, thereby aligning your interests with those of the Company and its stockholders, the Company hereby grants to you, the “Optionee”, the option to purchase common stock of the Company from the Company (the “Options”) at the times and upon the terms and conditions set forth on the attached Notice of Grant of Stock Options and this Option Agreement (the “Agreement”).If Optionee completes, signs, and returns one copy of this Agreement to the Company in Houston, Texas, U.S.A., this Agreement will become effective as of [ ], 2013. 2.Terms Subject to the Plan.The Agreement is expressly subject to the terms and provisions of the Company's Equity Incentive Plan (the "Plan"), as indicated in your Notice of Grant of Stock Options.A copy of the Plan is available on the Cameron Intranet under the Legal Section.In the event there is a conflict between the terms of the Plan and this Agreement, the terms of the Plan shall control. 3.Purchase Price.The purchase price of the Shares of the Company’s common stock subject to the Agreement shall be $[ ] per Share. 4.Vesting.The Options granted pursuant to this Agreement may be exercised, in whole or in part, but only as to the number of Options as to which the right to exercise has vested at the time of exercise, during the period beginning [], 2014 (one year from the date on which they were granted), and ending [ ], 2023 (ten years from the date on which Option was granted.) 5.Exercise of Option.The Options granted herein may be exercised as to vested Options, in whole or in part, from time to time by the Optionee by giving written notice to the Secretary of the Company on or prior to the date on which the Option terminates.Such notice shall identify the Option and specify the number of whole Shares that the Optionee desires to purchase.Any notice of exercise shall be in a form substantially similar to the form attached hereto.Payment of the purchase price of the Shares that the Optionee desires to purchase shall be tendered in full at the time of giving notice by (i) cash, check in U.S. Dollars, or bank draft payable and acceptable to the Company (or the equivalent thereof acceptable to the Company), (ii) Shares theretofore owned and held by the Optionee for more than six months, (iii) a combination of cash and Shares theretofore owned and held by the Optionee for more than six months,or (iv)the Optionee delivering to the Company a properly executed exercise notice together with irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to the Company to pay the exercise price.The notice shall not be considered to be properly given unless accompanied by all documentation deemed appropriate by the Company to reflect exercise of the Option and compliance with all applicable laws, rules and regulations.
